 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL KIM, an individual, and THE       )   Case No.: 8:19−cv−00755 JVS (FFM)
12   LAW OFFICES OF DANIEL KIM,               )   Honorable James V. Selna
     CORPORATION, a California                )
13   corporation,                             )   PROTECTIVE ORDER PURSUANT
14                                            )   TO STIPULATION
                Plaintiffs,                   )
15
          vs.                                 )
16                                            )   [Discovery Document:
17   DANIEL Y. KIM dba THE LAW                )   Referred to Magistrate Judge
     OFFICES OF DANIEL KIM, an                )   Frederick F. Mumm]
18   individual,                              )
19                                            )
                Defendant.                    )
20
                                              )
21   DANIEL Y. KIM, an individual,            )
22
                                              )
                Counterclaimant,              )
23                                            )
24        v.                                  )
                                              )
25
     DANIEL KIM, an individual; THE           )
26   LAW OFFICES OF DANIEL KIM, a             )
     California corporation,                  )
27
                                              )
28              Counter-Defendants.           )


                                              -1-
                                   Stipulated Protective Order
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a party
14   seeks permission from the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         In discovery in this case, the parties will be required to exchange
17   competitively sensitive information about the opposing parties’ business activities
18   to which they and third parties would not otherwise have access, including, but not
19   limited to, the parties’ business proprietary and/or confidential business or financial
20   information, information regarding confidential business practices, or other
21   confidential research, development, or commercial information (including
22   information implicating privacy rights of third parties), customer and pricing lists
23   and other valuable research, information otherwise generally unavailable to the
24   public, or which may be privileged or otherwise protected from disclosure under
25   state or federal statutes, court rules, case decisions, or common law. Allowing the
26   parties or third parties to use such competitively sensitive information would cause
27   harm to the competitive position of the disclosing party. The parties seek the entry
28   ///


                                                -2-
                                     Stipulated Protective Order
 1   of this Protective Order to prevent the unauthorized use or dissemination of
 2   confidential information produced in discovery during this action by competitors.
 3                  a.    No document, information, or thing shall be designated
 4   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 5   unless good cause exists for such designation under the standards set forth in
 6   Phillips v. G.M. Corp., 307 F.2d 1206, 1209 (9th Cir. 2002) and other relevant
 7   authority.      Good cause exists for the designation of information as
 8   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” when the information has not
 9   been made public and falls into one of the categories identified in paragraph 5.2(b)
10   hereof.
11                  b.    Good cause exists for the designation of information as
12   “CONFIDENTIAL” when the information has not been revealed to the public and
13   the information falls into one of the categories identified in paragraph 5.2(a) hereof.
14                  c.    The Parties shall use reasonable efforts to minimize the amount
15   of material designated as “CONFIDENTIAL” or “CONFIDENTIAL –
16   ATTORNEYS’ EYES ONLY.”
17                  d.    This Protective Order applies to such “CONFIDENTIAL” and
18   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information furnished in this
19   litigation regardless of the form in which it is transmitted and regardless whether
20   the information is furnished by a party or third party. Such information may be
21   contained in documents, written discovery responses, declarations, deposition
22   testimony, exhibits, and other materials or deposition testimony provided by any
23   Party.
24   2.       DEFINITIONS
25            2.1   Action: This above-captioned federal law suit, entitled Daniel Kim, et
26   al. v. Daniel Y. Kim, et al., U.S. District Court for the Central District of California,
27   Case No. 8:19-cv-00755-JVS-FFM, including any counterclaims, cross-claims,
28   consolidated actions, or related actions.


                                                 -3-
                                      Stipulated Protective Order
 1          2.2    Challenging Party:      a Party or Non-Party that challenges the
 2   designation of information or items under this Order.
 3          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 4   how it is generated, stored or maintained) or tangible things that qualify for
 5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 6   the Good Cause Statement.
 7          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 8   their support staff).
 9          2.5    Designating Party: a Party or Non-Party that designates information
10   or items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
12          2.6    Disclosure or Discovery Material: all items or information, regardless
13   of the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced
15   or generated in disclosures or responses to discovery in this matter.
16          2.7    Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve as
18   an expert witness or as a consultant in this Action.
19          2.8    House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22          2.9    Non-Party: any natural person, partnership, corporation, association,
23   or other legal entity not named as a Party to this action.
24          2.10 Outside Counsel of Record: attorneys who are not employees of a
25   party to this Action but are retained to represent or advise a party to this Action and
26   have appeared in this Action on behalf of that party or are affiliated with a law firm
27   which has appeared on behalf of that party, and includes support staff.
28   ///


                                                -4-
                                     Stipulated Protective Order
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors:        persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
12   ONLY.”
13         2.15 Receiving Party:       a Party that receives Disclosure or Discovery
14   Material from a Producing Party.
15   3.    SCOPE
16         The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of the
22   trial judge. This Order does not govern the use of Protected Material at trial.
23   4.    DURATION
24         Even after final disposition of this litigation, the confidentiality obligations
25   imposed by this Order shall remain in effect until a Designating Party agrees
26   otherwise in writing or a court order otherwise directs. Final disposition shall be
27   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
28   with or without prejudice; and (2) final judgment herein after the completion and


                                               -5-
                                    Stipulated Protective Order
 1   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 2   including the time limits for filing any motions or applications for extension of time
 3   pursuant to applicable law.
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items, or oral or written
10   communications that qualify so that other portions of the material, documents,
11   items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to impose
16   unnecessary expenses and burdens on other parties) may expose the Designating
17   Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2    Manner and Timing of Designations. Except as otherwise provided in
22   this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
23   that qualifies for protection under this Order must be clearly so designated before
24   the material is disclosed or produced.
25         Designation in conformity with this Order requires:
26         a.     Any      Producing      Party      may      designate   any   material   as
27   “CONFIDENTIAL” if such producing party in good faith believes that such
28   Protected Material contains confidential or proprietary information, including


                                                  -6-
                                       Stipulated Protective Order
 1   information in written, oral, electronic, graphic, pictorial, audiovisual, or other
 2   form, whether it is a document, information contained in a document, item produced
 3   for inspection, information revealed during a deposition, information revealed in an
 4   interrogatory answer, or otherwise.
 5         b.     Any       Producing      Party      may      designate   any   material   as
 6   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” if such producing party in
 7   good faith believes that such Protected Material contains confidential,
 8   commercially sensitive, or proprietary information related to any of the following:
 9   technical data, research and development information, marketing or other business
10   plans, product or service information, customer information, trade secrets,
11   competitive information, or financial information of the Producing Party, including,
12   without limitation, sales and cost information or any other information of such
13   sensitivity to warrant “Confidential—Attorneys’ Eyes Only” treatment, including,
14   information in written, oral, electronic, graphic, pictorial, audiovisual, or other
15   form, whether it is a document, information contained in a document, item produced
16   for inspection, information revealed during a deposition, information revealed in an
17   interrogatory answer, or otherwise.
18         c.     A Producing Party may designate any document or other tangible
19   information or thing as “Confidential” or “Confidential—Attorneys’ Eyes Only” by
20   stamping a conspicuous place thereof with the legend CONFIDENTIAL or
21   CONFIDENTIAL—ATTORNEYS’ EYES ONLY, respectively. For example, in
22   the case of a document, a producing party may so mark the first page of a multipage
23   document and each page thereafter that actually contains Protected Material. In the
24   case of other tangible items, a producing party may so mark any appropriate
25   location. For example, in the case of a computer disk, a producing party may so
26   mark the disk cover.
27         d.     The terms of this Protective Order are applicable to Protected Material
28   produced    by     a     non-party       and     designated      “CONFIDENTIAL”        or


                                                    -7-
                                        Stipulated Protective Order
 1   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only when the producing
 2   non-party has a proprietary interest or other right in such Protected Material, or
 3   where the producing non-party is contractually obligated to maintain the
 4   confidentiality of such Protected Material. A producing party may designate
 5   documents, information, or things disclosed at a deposition of a producing party or
 6   one of its present or former officers, directors, employees, agents, or independent
 7   experts retained for purposes of this litigation as “Confidential” or “Confidential—
 8   Attorneys’ Eyes Only” on the record during the deposition; or by notifying all
 9   parties in writing of the specific item so designated, within twenty one (21) days
10   of receiving a copy of the deposition transcript, of the specific exhibits or lines and
11   pages of the transcript that are believed in good faith to contain Protected Material.
12                 i.    If a producing party designates such materials as “Confidential”
13          or “Confidential—Attorneys’ Eyes Only” on the record, the court reporter
14          shall indicate on the cover page of the transcript that the transcript includes
15          Confidential or Confidential—Attorneys’ Eyes Only information, shall list
16          the pages and lines numbers and/or exhibits of the transcript on or in which
17          such information is contained, and shall bind the transcript in separate
18          portions containing Confidential, Confidential—Attorneys’ Eyes Only, and
19          non-Confidential material.       Further, during the period in which such
20          Confidential or Confidential—Attorneys’ Eyes Only information is
21          discussed during the deposition, any person present during the deposition
22          who is not a Qualified Person, as defined below, or the court reporter, shall
23          be excluded from that portion of the deposition.
24                 ii.   A deposition transcript and the exhibits thereto shall be
25          presumed Confidential—Attorneys’ Eyes Only in their entirety until twenty
26          one (21) days after receipt of the transcript by the producing party. If, after
27          the deposition is taken, the producing party designates any portion of the
28          deposition transcript or exhibits as “Confidential” or “Confidential—


                                                -8-
                                     Stipulated Protective Order
 1          Attorneys’ Eyes Only” by giving written notice as described above, all
 2          persons receiving notice of such designation shall affix the same to the face
 3          of their copy or copies of the transcript. At the expiration of the twenty one
 4          (21) day period, the transcript and exhibits shall automatically revert to non-
 5          Confidential status, except those portions that have been designated on the
 6          record or in writing as “Confidential” or “Confidential—Attorneys’ Eyes
 7          Only.” Nothing in this paragraph is intended to restrict any Party’s right to
 8          attend depositions in this action.
 9                 iii.   A non-producing party may designate documents, information,
10          or things disclosed at a deposition as “Confidential” or “Confidential—
11          Attorneys’ Eyes Only” in the same manner as a producing party if it has a
12          good faith basis for claiming a proprietary interest or other right in the
13          Confidential Material.
14         e.     Material designated as confidential under this Protective Order, the
15   information contained therein, and any summaries, copies, abstracts, or other
16   documents derived in whole or in part from material designated as Protected
17   Material shall be used only for the purpose of the prosecution, defense, or settlement
18   of this action, and for no other purpose, except that a Party may seek permission
19   from another court to use Protected Material produced under this Protective Order
20   provided said Party gives advance notice to the parties whose materials are sought
21   to be used and provided no disclosure of such Protected Material is made until such
22   other court grants the request for permission. The restrictions contained in this
23   paragraph may be modified by written agreement of the parties, but such
24   modifications will not be considered part of this order unless approved by the Court.
25   Nothing in this paragraph shall operate to bar motions in limine or similar motion
26   to exclude the use of any document in any action between the Parties on any
27   appropriate and available basis.
28   ///


                                                 -9-
                                     Stipulated Protective Order
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive
 3   the Designating Party’s right to secure protection under this Order for such material.
 4   Upon timely correction of a designation, the Receiving Party must make reasonable
 5   efforts to assure that the material is treated in accordance with the provisions of this
 6   Order.
 7   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 9   designation of confidentiality at any time that is consistent with the Court’s
10   Scheduling Order.
11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37.1 et seq.
13         6.3    The burden of persuasion in any such challenge proceeding shall be on
14   the Designating Party. Frivolous challenges, and those made for an improper
15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16   parties) may expose the Challenging Party to sanctions. Unless the Designating
17   Party has waived or withdrawn the confidentiality designation, all parties shall
18   continue to afford the material in question the level of protection to which it is
19   entitled under the Producing Party’s designation until the Court rules on the
20   challenge.
21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only for prosecuting, defending, or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under the
26   conditions described in this Order. When the Action has been terminated, a
27   Receiving Party must comply with the provisions of section 13 below (FINAL
28   DISPOSITION).


                                                -10-
                                     Stipulated Protective Order
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving    Party   may    disclose     any      information   or   item   designated
 7   “CONFIDENTIAL” only to “qualified persons” below:
 8         (a) any Party, including any officers, directors, and employees (including
 9   House Counsel) to whom disclosure is reasonably necessary for this Action;
10         (b) the Receiving Party’s Outside Counsel of Record in this Action, as well
11   as employees of said Outside Counsel of Record to whom it is reasonably necessary
12   to disclose the information for this Action;
13         (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16         (d) the court and its personnel;
17         (e) court reporters and their staff;
18         (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21         (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23         (h) during their depositions, witnesses, and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
26   will not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the court. Pages of transcribed


                                                -11-
                                     Stipulated Protective Order
 1   deposition testimony or exhibits to depositions that reveal Protected Material may
 2   be separately bound by the court reporter and may not be disclosed to anyone except
 3   as permitted under this Stipulated Protective Order; and
 4         (i)   any mediator or settlement officer, and their supporting personnel,
 5   mutually agreed upon by any of the parties engaged in settlement discussions.
 6         7.3     Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 7   Information or Items. Unless otherwise ordered by the court or permitted in writing
 8   by the Designating Party, a Receiving Party may disclose any information or item
 9   designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to the “qualified
10   persons” listed in sub-paragraphs 7.2(b) through (i) above, but shall not be disclosed
11   to a Party, or to an officer, director or employee of a Party, except as provided above
12   or unless otherwise agreed in writing or ordered by the Court. If disclosure of
13   Attorneys’ Eyes Only Material is made pursuant to this paragraph, all other
14   provisions in this order with respect to confidentiality shall also apply.
15   8.    PROTECTED           MATERIAL            SUBPOENAED          OR     ORDERED
16   PRODUCED IN OTHER LITIGATION
17         If a Party is served with a subpoena or a court order issued in other litigation
18   that compels disclosure of any information or items designated in this Action as
19   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that
20   Party must:
21         (a) promptly notify in writing the Designating Party. Such notification shall
22   include a copy of the subpoena or court order;
23         (b) promptly notify in writing the party who caused the subpoena or order to
24   issue in the other litigation that some or all of the material covered by the subpoena
25   or order is subject to this Protective Order. Such notification shall include a copy of
26   this Stipulated Protective Order; and
27         (c) cooperate with respect to all reasonable procedures sought to be pursued
28   by the Designating Party whose Protected Material may be affected.


                                                -12-
                                     Stipulated Protective Order
 1         If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order shall not produce any information designated in this
 3   action as “CONFIDENTIAL” of “CONFIDENTIAL – ATTORNEYS’ EYES
 4   ONLY,” before a determination by the court from which the subpoena or order
 5   issued, unless the Party has obtained the Designating Party’s permission. The
 6   Designating Party shall bear the burden and expense of seeking protection in that
 7   court of its confidential material and nothing in these provisions should be
 8   construed as authorizing or encouraging a Receiving Party in this Action to disobey
 9   a lawful directive from another court.
10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11   PRODUCED IN THIS LITIGATION
12         (a) The terms of this Order are applicable to information produced by a Non-
13   Party in this Action and designated as “CONFIDENTIAL” of “CONFIDENTIAL
14   – ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
15   connection with this litigation is protected by the remedies and relief provided by
16   this Order. Nothing in these provisions should be construed as prohibiting a Non-
17   Party from seeking additional protections.
18         (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28   ///


                                                -13-
                                     Stipulated Protective Order
 1                (3) make the information requested available for inspection by the
 2   Non-Party, if requested.
 3         (c) If the Non-Party fails to seek a protective order from this court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7   not produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
17   or persons to whom unauthorized disclosures were made of all the terms of this
18   Order, and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.   INADVERTENT             PRODUCTION                OF    PRIVILEGED           OR
21   OTHERWISE PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26   procedure may be established in an e-discovery order that provides for production
27   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
28   (e), insofar as the parties reach an agreement on the effect of disclosure of a


                                                -14-
                                     Stipulated Protective Order
 1   communication or information covered by the attorney-client privilege or work
 2   product protection, the parties may incorporate their agreement in the stipulated
 3   protective order submitted to the court.
 4   12.   MISCELLANEOUS
 5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the Court in the future.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order no Party waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any of the material covered by this Protective Order.
12         12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the
15   specific Protected Material at issue. If a Party's request to file Protected Material
16   under seal is denied by the court, then the Receiving Party may file the information
17   in the public record unless otherwise instructed by the court.
18   13.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in
22   this subdivision, “all Protected Material” includes all copies, abstracts,
23   compilations, summaries, and any other format reproducing or capturing any of the
24   Protected Material. Whether the Protected Material is returned or destroyed, the
25   Receiving Party must submit a written certification to the Producing Party (and, if
26   not the same person or entity, to the Designating Party) by the 60 day deadline that
27   (1) identifies (by category, where appropriate) all the Protected Material that was
28   returned or destroyed and (2) affirms that the Receiving Party has not retained any


                                                -15-
                                    Stipulated Protective Order
 1   copies, abstracts, compilations, summaries or any other format reproducing or
 2   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 3   are entitled to retain an archival copy of all pleadings, motion papers, trial,
 4   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 5   and trial exhibits, expert reports, attorney work product, and consultant and expert
 6   work product, even if such materials contain Protected Material. Any such archival
 7   copies that contain or constitute Protected Material remain subject to this Protective
 8   Order as set forth in Section 4 (DURATION).
 9
10
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED,
11
12   DATED: October 4, 2019
13
14                                                  /S/ Frederick F. Mumm
                                                   FREDERICK F. MUMM
15                                                United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -16-
                                     Stipulated Protective Order
 1                                          EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,   _____________________________                  [print   or   type   full   name],   of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Daniel Kim, et al. v. Daniel Y. Kim, et al., U.S. District Court
 8   for the Central District of California, Case No. 8:19-cv-00755-JVS-FFM. I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23
     Date:                        City and State where executed:____________________
24
25
     Printed name: _______________________________
26
27
     Signature: __________________________________
28



                                                  -17-
                                       Stipulated Protective Order
